Opinion by
Dallinger, J.
In accordance with stipulation of counsel boxes, candlesticks, incense burners, photo frames, bookends, atomizers, .baskets, plates, dishes, salad bowls, compotes, salt and peppers, flacons, vases, atomizers and droppers, olive grips, sugar tongs, lobster picks, spoons, sugar sifters, flacón holders, infusers, serviette rings, and strainers chiefly used on the table, in the kitchen, or in the household for utilitarian purposes, or hollow ware, were held dutiable at 40 percent under paragraph 339 as claimed. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) followed.